Exhibit 10.9




HOLDBACK ESCROW AGREEMENT




This Holdback Escrow Agreement (this “Agreement”) is dated as of September 16,
2010, by and among Compass Acquisition Corporation, an exempted company
incorporated in the Cayman Islands with limited liability, (the “Company”),
Zhong Hui Rong (Fujian) Fund Ltd acting as the Lead Purchaser (the “Lead
Purchaser”) and Collateral Agents, LLC, with an address at 122 East 57th Street,
3rd Floor, New York, NY 10022 (the “Escrow Agent”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings set forth in the
Securities Purchase Agreement.




W I T N E S S E T H:




WHEREAS, the parties have entered into a Securities Purchase Agreement, dated as
of even date hereof (the “Securities Purchase Agreement”).




WHEREAS, to induce the Purchasers to enter into the Securities Purchase
Agreement, the Company agrees to hold back and place in escrow an aggregate of
five hundred twenty thousand dollars ($520,000) pending performance of certain
obligations hereto, subject to the terms and conditions hereof.




NOW THEREFORE, the parties agree as follows:




ARTICLE I




1.1

Appointment of Escrow Agent. The Company and the Lead Purchaser hereby appoint
Collateral Agents, LLC as escrow agent in accordance with the terms and
conditions set forth herein, and the Escrow Agent hereby accepts such
appointment.




1.2

Establishment of the Bank Account. The Escrow Agent shall establish an
interest-bearing bank account at the branch of the bank selected by the Escrow
Agent (heretofore defined as the “Bank Account”). The purpose of the Bank
Account is for (a) the deposit of the Escrowed Amount, and (b) the disbursement
of the Escrowed Amount, all as described herein.




1.3

Delivery of Escrowed Amount. At the Initial Closing, the Company shall deposit
with the Escrow Agent the sum of five hundred twenty thousand dollars ($520,000)
(the “Escrowed Amount”).




1.4

Escrow Agent to Hold Escrowed Amount. The Escrow Agent shall hold and dispose of
the Escrowed Amount only in accordance with the terms and conditions of this
Agreement.




ARTICLE II




2.1

Disposition of Escrowed Amount. The Escrow Agent shall hold and dispose of the
Escrowed Amount as set forth in this Article II, subject to Escrow Agent’s
receipt of written instructions signed by both the Lead Purchaser and the
Company stating that one or all of the applicable conditions for disposition of
all or part of the Escrowed Amount as set forth in this Article II have been
satisfied (it being agreed that Lead Purchaser and the Company shall act
reasonably and in good faith in determining whether such conditions have been
satisfied).




2.2

Holdback.




(a) At such time as the Company engages an investor relations firm reasonably
acceptable to the Lead Purchaser, the Company and the Lead Purchaser shall
provide the Escrow Agent with joint written instructions signed by the Company
and the Lead Purchaser to release $120,000 and a pro-rata portion of any accrued
interest of the Escrowed Amount to the Company in accordance with the wire
transfer instructions set forth therein.




(b) At such time as the Company provides the Lead Purchaser with evidence that
is reasonably satisfactory to the Lead Purchaser indicating that Circular 75
filings have been approved by the PRC Government, the Company and the Lead
Purchaser shall provide the Escrow Agent with joint written instructions signed
by the Company and the Lead Purchaser to release $100,000 and a pro-rata portion
of any accrued interest of the Escrowed Amount to the Company in accordance with
the wire transfer instructions set forth therein.





--------------------------------------------------------------------------------

(c) At such time as the Company provides the Lead Purchaser with documentation
demonstrating that the business license of the Beijing Tsingda Century
Investment Consultant of Education Co., Ltd. has been amended to clarify to the
Lead Purchaser’s reasonable satisfaction that the VIE Subsidiaries are properly
authorized to engage in its current business, the Company and the Lead Purchaser
shall provide the Escrow Agent with joint written instructions signed by the
Company and the Lead Purchaser to release $100,000 and a pro-rata portion of any
accrued interest of the Escrowed Amount to the Company in accordance with the
wire transfer instructions set forth therein.




(d) At such time as the Company provides the Lead Purchaser with written
confirmation that (i) an independent auditing firm reasonably satisfactory to
the Lead Purchaser has been engaged and (ii) a law firm reasonably satisfactory
to the Lead Purchaser has been engaged in connection with the Company’s initial
public offering, the Company and the Lead Purchaser shall provide the Escrow
Agent with joint written instructions signed by the Company and the Lead
Purchaser to release $200,000 and a pro-rata portion of any accrued interest of
the Escrowed Amount to the Company or to be paid to such audit firm or law firm
as directed by the Company in accordance with the wire transfer instructions set
forth therein.




2.3

Release of Escrowed Amount.




(a)

Upon receipt of joint written instructions of the Company and Lead Purchaser,
the Escrow Agent shall release and deliver to the Company the Escrowed Amount,
or any portion thereof, in accordance with Section 2.2 above. In addition, the
Escrow Agent shall release escrow funds in accordance with any other joint
written instructions that it receives from the Company and the Lead Purchaser.
Such joint written instruction shall not require the Escrow Agent to release an
amount less than the lower of (i) $25,000 or (ii) the remaining balance of the
Escrow Account.




(b)

If on June 30, 2011, any portion of the Escrowed Amount remains in escrow as a
result of the Company’s failure to satisfy any of the requirements of Section
2.2, then upon written instructions notice from the Lead Purchaser, the Escrow
Agent shall release the balance of the Escrowed Amount to the Purchasers on a
pro rata basis based upon their respective investment amounts.




2.4

Court Order. Notwithstanding the above, upon receipt by the Escrow Agent of a
final and non-appealable judgment, order, decree or award of a court of
competent jurisdiction, (a "Court Order"), the Escrow Agent shall deliver the
Escrowed Amount in accordance with the Court Order.




ARTICLE III




3.1.

(a)

Except for this Agreement, the Escrow Agent is not a party to, and is not bound
by or charged with notice of any agreement out of which this escrow may arise.
The Escrow Agent acts under this Agreement as a depositary only and is not
responsible or liable in any manner whatsoever for the sufficiency, correctness,
genuineness or validity of the subject matter of the escrow, or any part
thereof, or for the form or execution of any notice given by any other party
hereunder, or for the identity or authority of any person executing any such
notice. The Escrow Agent will have no duties or responsibilities other than
those expressly set forth in this Agreement. The Escrow Agent will be under no
liability to anyone by reason of any failure on the part of any party hereto
(other than the Escrow Agent) or any maker, endorser or other signatory of any
document to perform such person’s or entity’s obligations hereunder or under any
such document. Except for this Agreement and instructions to the Escrow Agent
pursuant to the terms of this Agreement, the Escrow Agent will not be obligated
to recognize any agreement between or among any or all of the persons or
entities referred to herein, notwithstanding its knowledge thereof. The Escrow
Agent shall not be required to expend or risk any of its own funds or otherwise
incur any liability, financial or otherwise, in the performance of any of its
duties hereunder.




(b)

The Escrow Agent will not be liable for any action taken or omitted by it, or
any action suffered by it to be taken or omitted, in good faith and in the
exercise of its own best judgment, and may rely conclusively on, and will be
protected in acting upon, any order, notice, demand, certificate, or opinion or
advice of counsel (including counsel chosen by the Escrow Agent), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is reasonably
believed by Escrow Agent to be genuine and to be signed or presented by the
proper person or persons. The duties and responsibilities of the Escrow Agent
hereunder shall be determined solely by the express provisions of this Agreement
and no other or further duties or responsibilities shall be implied, including,
but not limited to, any obligation under or imposed by any laws of the State of
New York upon fiduciaries.





2




--------------------------------------------------------------------------------



(c )

The Escrow Agent will be indemnified and held harmless, jointly and severally,
by the Company and Lead Purchaser from and against any expenses, including
reasonable attorneys’ fees and disbursements, damages or losses suffered by the
Escrow Agent in connection with any claim or demand, which, in any way, directly
or indirectly, arises out of or relates to this Agreement or the services of
Escrow Agent hereunder; except, that if the Escrow Agent is guilty of willful
misconduct, fraud or gross negligence under this Agreement, then the Escrow
Agent will bear all losses, damages and expenses arising as a result of such
willful misconduct, fraud or gross negligence. Promptly after the receipt by the
Escrow Agent of notice of any such demand or claim or the commencement of any
action, suit or proceeding relating to such demand or claim, the Escrow Agent
will notify the other parties hereto in writing. For the purposes hereof, the
terms “expense” and “loss” will include all amounts paid or payable to satisfy
any such claim or demand, or in settlement of any such claim, demand, action,
suit or proceeding settled with the express written consent of the parties
hereto, and all costs and expenses, including, but not limited to, reasonable
attorneys’ fees and disbursements, paid or incurred in investigating or
defending against any such claim, demand, action, suit or proceeding. The
provisions of this Section 3 shall survive the termination of this Agreement.




(d)

If at any time the Escrow Agent is served with any judicial or administrative
order, judgment, decree, writ or other form of judicial or administrative
process which in any way affects the Escrowed Amount (including but not limited
to orders of attachment or garnishment or other forms of levies or injunctions
or stays relating to the transfer of the Escrowed Amount), (an “Order”) the
Escrow Agent is authorized to comply therewith in any manner it or legal counsel
of its own choosing deems appropriate; provided, that the Escrow Agent shall
immediately provide notice to parties hereto of such Order, and, to the extent
permitted under the Order, shall defer compliance with the Order until the
Parties have had an opportunity to dispute, appeal, or otherwise challenge such
Order. If the Escrow Agent complies such Order after complying with all other
requirements under this Section 3,1(d), Escrow Agent shall not be liable to any
of the parties hereto or to any other person or entity even though such Order
may be subsequently modified or vacated or otherwise determined to have been
without legal force or effect.




(e)

The Escrow Agent shall not incur any liability for not performing any act or
fulfilling any duty, obligation or responsibility hereunder by reason of any
occurrence beyond the control of the Escrow Agent (including but not limited to
any act or provision of any present or future law or regulation or governmental
authority, any act of God or war, civil unrest, local or national disturbance or
disaster, any act of terrorism, or the unavailability of the Federal Reserve
Bank wire or facsimile or other wire or communication facility), except to the
extent that it failed to act reasonably to avoid or restrict the effect of any
such occurrence on its duties, obligations and responsibilities herehunder.

 

(f)

When the Escrow Agent acts on any information, instructions, communications,
(including, but not limited to, communications with respect to the delivery of
securities or the wire transfer of funds) sent by telex, facsimile, email or
other form of electronic or data transmission, the Escrow Agent, absent gross
negligence, fraud or willful misconduct, shall not be responsible or liable in
the event such communication is not an authorized or authentic communication
(whether due to fraud, distortion or otherwise). In the event of any ambiguity
or uncertainty hereunder or in any notice, instruction or other communication
received by the Escrow Agent hereunder, the Escrow Agent may, in its sole
discretion, refrain from taking any action other than to retain possession of
the Escrowed Amount, unless the Escrow Agent receives written instructions,
signed by the Company and Lead Purchaser which eliminates such ambiguity or
uncertainty.




(j)

The Escrow Agent does not have any interest in the Escrowed Amount deposited
hereunder but is serving as escrow holder only and having only possession
thereof. The Company shall pay or reimburse the Escrow Agent upon request for
any transfer taxes or other taxes relating to the Escrowed Amount incurred in
connection herewith and shall indemnify and hold harmless the Escrow Agent from
any amounts that it is obligated to pay in the way of such taxes. Any payments
of income from this Escrow Account shall be subject to withholding regulations
then in force with respect to United States taxes. The Company and the Lead
Purchaser will provide the Escrow Agent with appropriate W-9 forms for tax
identification number certifications, or W-8 forms for non-resident alien
certifications. It is understood that the Escrow Agent shall only be responsible
for income reporting with respect to income earned on the Escrowed Amount and
will not be responsible for any other reporting. This paragraph shall survive
notwithstanding any termination of this Agreement or the resignation or removal
of the Escrow Agent.




(k)

Escrow Agent may generally engage in any kind of business with the Company, the
Lead Purchaser or any participant in the securities purchase agreement or any
subsidiary or affiliate thereof as if it had not entered into this Agreement or
any other agreement with them. Escrow Agent and its affiliates and their
officers, directors, employees, and agents (including legal counsel) may now or
hereafter be engaged in one or more transactions with the Company, the Lead
Purchaser or any participant in the securities purchase agreement or any
subsidiary or affiliate thereof or may act as trustee, agent or representative
of either the foregoing parties or otherwise be engaged in other transactions
with such parties (collectively, the “Other Activities”). Without limiting the
forgoing, Escrow Agent and its affiliates and their officers, directors,
employees, and agents (including legal counsel) shall not be responsible to
account to the Company, the Lead Purchaser or any participant in the securities
purchase agreement or any subsidiary or affiliate thereof for such Other
Activities.





3




--------------------------------------------------------------------------------



(l)

Fees and Expenses. In consideration of the services provided hereunder, the
Company agrees to pay Escrow Agent an annual fee of $2,000.00 (the “Fees”). The
Fees shall be payable upon execution hereof and on each annual anniversary
thereafter. In addition, the Company agrees to pay the Escrow Agent’s costs and
expenses (“Expenses”) including reasonable attorney’s fees in the event of any
dispute or litigation threatened or commenced which requires the Escrow Agent in
its opinion to refer such matter to its attorneys and all wire fees, packaging
and postal fees and expenses (including FedEx). Escrow Agent will incur no
liability for any delay reasonably required to obtain such advice of counsel.
Fees and Expenses may be deducted from the Escrow Amount.




(m)

Resignation of Escrow Agent. At any time, upon ten (10) days’ written notice to
the Company, the Escrow Agent may resign and be discharged from its duties as
escrow agent hereunder. As soon as practicable after its resignation, the Escrow
Agent will promptly turn over to a successor escrow agent appointed by the
Company the Escrowed Amount held hereunder upon presentation of a document
appointing the new escrow agent and evidencing its acceptance thereof. If, by
the end of the 10-day period following the giving of notice of resignation by
the Escrow Agent, the Company shall have failed to appoint a successor escrow
agent, the Escrow Agent may interplead the Escrowed Amount into the registry of
any court having jurisdiction.




(n)

Records. The Escrow Agent shall maintain accurate records of all transactions
hereunder. Promptly after the termination of this Agreement or as may reasonably
be requested by the parties hereto from time to time before such termination,
the Escrow Agent shall provide the parties hereto, as the case may be, with a
complete copy of such records, certified by the Escrow Agent to be a complete
and accurate account of all such transactions. The authorized representatives of
each of the parties hereto shall have access to such books and records at all
reasonable times during normal business hours upon reasonable notice to the
Escrow Agent.




ARTICLE IV




4.1

Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof and is not intended to confer upon any
other person any rights or remedies hereunder. If any provision herein is in
conflict with the Securities Purchase Agreement or any other document executed
in connection therewith, the provisions of this Agreement shall control.




4.2

Waivers and Amendments. This Agreement may be amended, modified, superseded,
cancelled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by all parties, or, in the case of a
waiver, by the party waiving compliance. Except as expressly stated herein, no
delay on the part of any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any waiver on the part of
any party of any right, power or privilege hereunder preclude any other or
future exercise of any other right, power or privilege hereunder.




4.3

Notices. All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows: (i) if personally delivered, on the business
day of such delivery (as evidenced by the receipt of the personal delivery
service), (ii) if mailed certified or registered mail return receipt requested,
two (2) business days after being mailed, (iii) if delivered by overnight
courier (with all charges having been prepaid), on the business day of such
delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission, on the
business day of such delivery if sent by 6:00 p.m. in the time zone of the
recipient, or if sent after that time, on the next succeeding business day (as
evidenced by the printed confirmation of delivery generated by the sending
party’s telecopier machine). If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 4.3), or
the refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the third business day the
notice is sent (as evidenced by a sworn affidavit of the sender). All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable.

 

If to Escrow Agent:

 Robert Schechter, Esq.

Chief Executive Officer

Collateral Agents, LLC

122 East 57th Street, 3rd Floor

New York, NY 10022

Main: (212) 245-9100 Ext. 202

Direct Dial: (646) 289-8681

Cell: (917) 376-5795

Fax: (212) 245-9102





4




--------------------------------------------------------------------------------

If to the Company:




Compass Acquisition Corporation
c/o Beijing Tsingda Century Investment Consultant of Education Co., Ltd.

Address: No. 0620, Yongleyingshiwenhuanan Rd., Yongledian Town,

Tongzhou District, Beijing, PR China

Tel: 86-10-62690290

Fax: 86-10-63331382




with copies (which shall not constitute notice) to:




Ellenoff Grossman & Schole LLP

150 East 42nd Street

11th Floor

New York, NY 10017

Attn: Adam Mimeles, Esq.

Tel. No. (212) 370-1300

Fax. No. (212) 370-7889




If to Lead Purchaser




Zhong Hui Rong (Fujian) Fund Ltd

18th Floor, Building 9

GuanYinShan International Business Center

170 East Tapu Road

Xiamen, Fujian, China

Attn: [---]

Tel. 86-592-3731016

Fax. 86-592-3732666




4.4

Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.




4.5

Remedies Cumulative. Except as otherwise provided herein, any and all remedies
herein expressly conferred upon a party will be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by law or equity upon such
party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy.




4.6

(a)

Submission to Jurisdiction; Waivers. Subject to the provisions of Section 4.6
(c) hereinbelow, each of the parties hereto hereby irrevocably agrees that any
legal action or proceeding with respect to this Agreement or for recognition and
enforcement of any judgment in respect hereof brought by another party hereto or
its successors or assigns shall be brought and determined exclusively in any
federal or state court of competent jurisdiction located in the State of New
York and in the courts hearing appeals therefrom. Each party hereto hereby
irrevocably waives, and agrees not to assert, by way of motion, as a defense,
counterclaim or otherwise, in any action or proceeding with respect to this
Agreement, any claim that it is not personally subject to the above-named
jurisdiction for any reason other than the failure to serve process in
accordance with the provisions hereof, that its property is exempt or immune
from jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise),
and to the fullest extent permitted by applicable law, that the suit, action or
proceeding in any such court is brought in an inconvenient forum, or that this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts and further irrevocably waives, to the fullest extent permitted by
applicable law, the benefit of any defense that would hinder, fetter or delay
the levy, execution or collection of any amount to which the party is entitled
pursuant to the final judgment of any court having jurisdiction. Each party
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered airmail, postage prepaid, to such party at its address set forth in
this Agreement, such service of process to be effective upon acknowledgement of
receipt of such registered mail. Nothing herein shall affect the right of any
party to serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against the other party in any other
jurisdiction in which the other party in any other jurisdiction in which the
other party may be subject to suit.





5




--------------------------------------------------------------------------------



(b)

The Lead Purchaser hereby agree that mailing of process or other papers in
connection with any such action or proceeding in the manner provided in this
Agreement or in such other manner as may be permitted by applicable law shall be
valid and sufficient service thereof.




(c)

Notwithstanding anything herein to the contrary, if any dispute shall arise with
respect to the delivery, ownership, right of possession or disposition of the
Escrowed Amount, or if the Escrow Agent shall in good faith be uncertain as to
its duties or rights hereunder, the Escrow Agent shall be authorized, without
liability to anyone, to (i) refrain from taking any action other than to
continue to hold the Escrowed Amount pending receipt of a joint written
instruction from the Lead Purchaser and Company, or (ii) deposit the Escrowed
Amount with any court of competent jurisdiction in the State of New York, in
which event the Escrow Agent shall give written notice thereof to the Parties
hereto and shall thereupon be relieved and discharged from all further
obligations pursuant to this Agreement. The Escrow Agent may, but shall be under
no duty to, institute or defend any legal proceedings which relate to the
Escrowed Amount




4.7

Governing Law.




(a)

This Agreement and the transactions contemplated hereby, and all disputes
between the parties under or related to this Agreement or the facts and
circumstances leading to its execution, whether in contract, tort or otherwise,
shall be governed by and construed in accordance with the internal laws of the
State of New York, applicable to contracts executed in and to be performed
entirely within the State of New York.




(b)

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.




4.8

Attorneys’ Fees. In any action at law or suit in equity to enforce this
Agreement or the rights of any of the parties hereunder, the prevailing party in
such action or suit shall be entitled to receive a sum for its attorneys’ fees
and all other costs and expenses incurred in such action or suit.




4.9

Rules of Construction. The parties hereto agree that they have been represented
by counsel during the negotiation, preparation and execution of this Agreement
and, therefore, waive the application of any law of construction providing that
ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.




4.10

Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto, in whole
or in part (whether by operation of Law or otherwise), without the prior written
consent of the other parties, and any attempt to make any such assignment
without such consent shall be null and void.




4.11

Successors and Assigns. This Agreement will be binding upon, inure to the
benefit of and be enforceable by the parties and their respective successors and
permitted assigns.




4.12

Counterparts; Facsimile Delivery. This Agreement may be executed in one or more
counterparts and delivered by facsimile, all of which shall be considered one
and the same agreement and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties, it
being understood that all parties need not sign the same counterpart.




4.13

Headings. The division of this Agreement into articles, sections, subsections
and paragraphs and the insertion of headings are for convenience of reference
only and shall not affect the construction or interpretation of this Agreement.







[Remainder of page intentionally left blank.]








6




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.







COMPASS ACQUISITION CORPORATION




By:

/s/ Zhang Hui

 

Name: Zhang Hui

Title: Chairman and CEO

 

 

ZHONG HUI RONG (FUJIAN) FUND LTD




By:

/s/ Su Jie

 

Name: Su Jie

Title: Executive Director

 

ESCROW AGENT:

 

COLLATERAL AGENTS, LLC







By:

/s/ Robert Schechter

 

Name: Robert Schechter, Esq.

Title: Chief Executive Officer





7


